Citation Nr: 1207804	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for service-connected PTSD.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel




INTRODUCTION

The Veteran had active service in the United States Army from November 2003 to November 2006, to include combat duty in Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD consists of occupational and, particularly, social impairment with a reduction in reliability and productivity; the Veteran's relationship with his wife is significantly strained due to PTSD symptoms, there are mood disturbances which present moderate to severe challenges in maintaining effective social relationships.  
 

CONCLUSION OF LAW

The criteria for a 50 percent initial disability evaluation for PTSD, but no more than 50 percent, have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011), significantly changed the law prior to the pendency of this claim.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) and, inform the claimant about the information and evidence the claimant is expected to provide.  Although no longer required, in this case it was requested that the claimant provide any evidence in his possession that pertains to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).   The Veteran was informed of how VA determines disability ratings and establishes effective date of awards for service-connected benefits, as required by judicial precedent.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran is represented by the Oregon Department of Veterans' Affairs, and that organization is presumed to have knowledge of what is necessary to substantiate a claim for a higher initial rating for service-connected PTSD.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of VCAA notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided in this case.  The evidence includes service treatment records and post-service pertinent medical records, including VA examination reports, and it is supportive of an increase in rating to a 50 percent evaluation.  There is no indication of any additional relevant evidence that has not been obtained.  With respect to the clinical examinations, the Board finds that the Veteran was provided thorough VA examinations which are adequate for rating purposes and which support a rating of 50 percent for PTSD.  The Veteran has specifically contended his belief of entitlement to a 50 percent evaluation, there is no evidence supportive of a rating in excess of 50 percent, and there is no duty to provide another examination or a medical opinion in this case.  See 38 C.F.R. §§ 3.326, 3.327 (2011).

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

For claims for increased rating which arise out of an initial grant of service connection, the Board must consider the application of "staged" ratings for different periods from the filing of the claim forward, if the evidence suggests that such a rating would be appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's PTSD is rated pursuant to the criteria at 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, evaluations may be assigned ranging between 0 and 100 percent.  The Veteran is currently assigned a 30 percent disability rating.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating is assigned when PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

A maximum 100 percent rating is assigned for PTSD that causes total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disorders, VA has adopted and employs the nomenclature in the rating schedule based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association  (DSM-IV).  See 38 C.F.R. § 4.130.  As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF from 61 to 70 indicates some mild symptoms, (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. A GAF from 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).  

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Analysis

The Veteran in this case had extensive service in combat operations in Iraq.  Through the rigors of combat, for which he was decorated with the combat action badge, the Veteran was exposed to several traumatic experiences which caused him to develop PTSD.  Since his discharge from active service in 2006, he has actively participated in mental health counseling with VA, and the treatment history of his condition is well-documented.  Based on the findings of a July 2007 VA psychology examination, the Veteran was given a 30 percent initial disability rating.  The Veteran contends, in essence, that this does not adequately contemplate his overall psychiatric disability picture.  In a statement to the Board, dated in August 2009, the Veteran expressed his feeling that his symptoms are most accurately represented in the criteria for a 50 percent evaluation.  Based on a review of the evidence of record, the Board agrees with this assessment.  

Indeed, the July 2007 VA examination was conducted after a review of the in-service and post-service medical records.  Such a review, by necessity, encompassed a reading of the mental health clinical notes which were authored in the months prior to his examination.  Several of these mental health notes of early 2007 reveal that the Veteran had complaints of daily intrusive thoughts of combat, along with re-experiencing the events of his service in Iraq.  He had been assessed as having severe symptoms of PTSD, and a February 2007 mental health nursing note assessed a GAF of 50.  The Veteran's PTSD has been intrusive enough to have been clinically labeled as "interfering significantly" with his personal relationship with his wife.  Indeed, the Veteran and his wife have entered marriage counseling to help both parties cope with the mood disruptions associated with combat-related PTSD.  

The July 2007 examination report itself noted that the Veteran had increased anxiety and hyperarousal, and also noted that he experienced sleep issues and re-experiencing of combat events.  A GAF was 60 was assessed at this time.  The Veteran was noted to work part time as a receiving clerk while he was enrolled full-time as a college student.  It was noted that the Veteran needed medication to control nightmares, and that there was "some disruption" in relationships with family due to PTSD.  The Veteran participated in recreational activities and sports, and he carried a "B" average in his studies at school.  A short attention span was assessed, and the Veteran's mood was dysphoric.  Panic attacks were noted to be present, with the symptoms lasting for about twenty minutes at each occurrence.  The Veteran reported experiencing three panic attacks per six month period.  

Subsequent to this VA examination, the Veteran continued to seek assistance with VA mental health professionals.  In October 2008, a mental health nurse practitioner (NP) noted that the Veteran needed additional medications, to include antidepressants, to effectively control his symptoms.  Previously, the NP noted, the Veteran had been cautious about wanting to take medicine for his condition; however, given the current disability picture, he had acknowledged that it was an effective way to target specific symptoms associated with his PTSD. 

 In July 2009, the Veteran was given a second VA examination.  It was reported that the Veteran was still married, and that he was now expecting a child with his wife.  The Veteran had finished his bachelor's degree at Portland State University and was enrolled in graduate classes.  Despite this commendable achievement, he was still troubled by war memories, and was re-experiencing his combat exposure one or two times per day.  The Veteran still felt emotionally detached, and he described his marital relationship as distressed, with thoughts of separation.  Anger and mood disturbances were noted to be the most significant portion of the disability picture, with elements of depressive disorder associated with his PTSD.  The Veteran complained of not having a "medium," where his temper will flare when provoked by certain triggers.  The examining psychologist noted that the Veteran met the criteria for alcohol abuse, although he did express a desire to stop drinking once his child was born.  Moreover, the Veteran stated that his drinking was seasonally and temporally motivated, with more drinking occurring during the summer months and weekends (presumably when his school was not in session).  A GAF score of 60 was assessed, and the examiner opined that the Veteran's PTSD was chronic and moderate in severity, with associated depression being mild to moderate.  

Subsequent to this examination, the Veteran reported that he had started a new job in 2011.  While the nature of the job is not precisely known, it appears as if he is now currently engaged in full-time employment.  

Based on the above symptoms, the Board can conclude that the Veteran meets the criteria for a 50 percent disability evaluation.  Indeed, the Veteran has participated in marital counseling since 2007; however, based on reports from 2009, his marriage still appears to be experiencing significant strain, which would certainly qualify as a reduction in reliability in social functioning.  There are disturbances in mood and panic attacks which impact his social and occupational (study) functioning, and the Veteran has been assessed as having concentration problems.  The Veteran has had a depressed and dysphoric mood when meeting with mental health examiners/clinicians, and although the Veteran maintains contact with Army friends, he does, as noted, have difficulties with relating to his wife and to other family members.  

Regarding a rating higher than 50 percent, the Board does not find that the Veteran's symptoms warrant such an evaluation.  Indeed, the Veteran is able to engage in work, and he has not reported having problems with colleagues either when a full-time student or when engaged in his previous part-time employment.  The Veteran has panic attacks, but they are infrequent, and he has not had suicidal ideation or manifested psychosis.  Depression is present, but the Veteran is able to function independently and to engage fully in the activities of daily living, to include recreation.  The Veteran's personal appearance is well-maintained, and while strained, he is able to currently maintain social relationships with his wife and family.  Indeed, his commitment to marital counseling shows that he is very involved in wanting to preserve his relationship with his spouse, which is commendable.  Mood swings and anger control are certainly present; however, the Veteran maintained good grades and graduated from college, and there is not evidence suggesting severe occupational impairment.  Simply put, the evidence does not suggest that the Veteran is occupationally and socially impaired in most areas, and thus he has not met the regulatory requirements for the next-highest 70 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Veteran's allegation of being entitled to the 50 percent evaluation is well-supported by the evidence, and it will be assigned with this decision.  As noted, the criteria for an evaluation higher than 50 percent have not been met in this case.  With regard to a finding that the evidence does not support a rating in excess of 50 percent, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue. That doctrine, however, is not applicable for an evaluation over 50 percent because the preponderance of the evidence is against that portion of the Veteran's claim. 38 U.S.C.A. § 5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1)  (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extra-schedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization. Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2010); Thun, 22 Vet. App. at 116. 

In this regard, the schedular evaluation in this case is adequate.  A rating in excess of 50 percent is provided for certain manifestations of service-connected PTSD but the evidence reflect that those manifestations are not present.  Accordingly, referral is not required.  


ORDER

A 50 percent initial disability evaluation for PTSD is granted, subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


REMAND

The Veteran alleges that he developed bilateral hearing loss as a result of his exposure to combat in Iraq.  Further development is required before the claim can be adjudicated.  

The Veteran's service treatment records note some decrease in hearing from the time of the Veteran's entrance into service.  Upon separation, the Veteran complained of a lack of hearing acuity since his exposure to loud combat noises in Iraq.  The Veteran has a combat action badge, and there is no doubt he was exposed to loud explosions and weapons fire as he alleges.  

Essentially, the Veteran was examined in August 2007 in connection with his claim for service connection.  While there was a noted decrease in hearing acuity in the objective examination, the Veteran's hearing was determined to be within normal limits.  Previous clinical assessments had noted mild hearing loss symptoms in the Veteran, and he has been prescribed hearing aids to deal with the disruption in his hearing acuity.  It is not apparent, however, that the Veteran has a hearing loss disability as defined by regulation.  Indeed, for VA purposes, hearing loss will be considered to be a "disability" when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  See 38 C.F.R. § 3.385.  The RO, in noting this, determined that the findings of the 2007 VA examination indicated that the Veteran did not have a current hearing loss disability, and thus service connection could not be awarded.  The Board agrees that the most recent VA examination did not find that such a disorder was present; however, three frequencies in one ear showed a 25db pure tone threshold, which is very close to meeting the regulatory criteria for hearing loss.  

The Veteran maintains that his hearing has continued to deteriorate, and that at the very least, he feels he meets the criteria for service connection at a noncompensable evaluation.  

As noted above, there is evidence of a change in hearing acuity during military service.  The record does not, however, currently support a finding that the Veteran has a hearing loss disability as defined by 38 C.F.R. § 3.385.  Given that the Veteran alleges that his hearing loss symptoms have continued to worsen, and given that the most recent audiological examination is over four years old, the Board is of the opinion that a current VA audiology examination should be afforded to determine if the Veteran's hearing loss symptoms are indeed currently severe enough to constitute a hearing loss disability for the purposes of the regulatory guidelines.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a comprehensive VA audiology examination for the purposes of determining if any current hearing loss disability is present.  The examiner should note the progressive decline in hearing acuity since service discharge in 2006, and if a hearing loss disability is present, should opine as to if it is as least as likely as not (50 percent probability or greater) that any current hearing loss disability had causal origins in active service.  Should a hearing loss disability be present, the examiner must specifically reference the Veteran's combat noise exposure and the noted decrease in hearing acuity in service and in the years very proximate to discharge.  A full rationale should be included with any conclusions reached in the narrative portion of the examination report.  

3.  Following the directed development, readjudicate the issue on appeal.  Should the claim not be granted, issue a supplemental statement of the case to the Veteran and his representative and return the claim to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
                                                    K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


